Guerry, J.
The defendant was convicted of violating a city ordinance against obstructing a street. He admits the placing of the obstruction complained of, but says that the street at this point is but thirty feet wide, as against the claim of the city that it is sixty feet wide, and that the part obstructed is not a part of a city street. It appears from a plat' in evidence that a street sixty feet wide at this point was laid out in 1890, and the property has been conveyed and held in accordance with this map since that time. The city introduced evidence as to working a street sixty feet wide at this point. The defendant acquired adjoining property in 1905 and the fence erected by him is sixty feet distant from the fence across the street. By the plat it is evident that this street was to be sixty feet wide. Property lines on this street on both sides of defendant’s property recognize a sixty-foot street. The plat evinces an easement to the city. No title to the thirty feet obstructed is shown in the defendant. No prescription runs against a municipal corporation with respect to land granted to it for the use of the public. Kelsoe v. Oglethorpe, 120 Ga. 951 (48 S. E. 366, 102 Am. St. R. 138). The evidence was sufficient to show an acceptance of the easement. The court did not err in denying the certiorari.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.